Case 2:20-cv-00180-JLB-MRM Document 29 Filed 05/18/20 Page 1 of 4 PageID 330




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                     )
                                                      )
                    Plaintiff,                        )
                                                      )
           v.                                         )   Case No. 20-cv-00180
                                                      )
 NETFLIX, INC., AVA DUVERNAY, and                     )
 ATTICA LOCKE,                                        )
                                                      )
                    Defendants.                       )
                                                      )

                            APPENDIX OF ADDITIONAL EXHIBITS
                       IN SUPPORT OF NETFLIX’S MOTION TO DISMISS*



                          PUBLIC RECORDS FROM NYC-CPJ WEBSITE

 Exhibit        Document
 No.

    1           Linda Fairstein, Stmt. for Pub. Safety Comm. of N.Y.C. Council (Jan. 30. 2003),
                NYCLD_039826

    2           July 15, 2002 letter from L. Fairstein to J. Kindler, NYCLD_039818

    3           Jan. 4, 2010 letter from L. Fairstein to R. Morgenthau, NYCLD_039805

    4           Excerpts from Deposition of Linda Fairstein, NYCLD_038869 - 039742

    5           N. Ryan, Affirmation in Response to Motion to Vacate Judgment of Conviction,
                NYCLD_030681 - 030714.




* Highlights (in yellow and red outline) added to documents for reference to matters cited
therein.
Case 2:20-cv-00180-JLB-MRM Document 29 Filed 05/18/20 Page 2 of 4 PageID 331




                      PUBLICATIONS AUTHORED BY PLAINTIFF

 Exhibit    Document
 No.

    6       Linda Fairstein, Netflix's False Story of the Central Park Five, WALL ST. JOUR.
            (June 10, 2019) (emphasis added) (Compl., fn. 131)

    7       Linda Fairstein, In defense of The Central Park 5 Prosecution, New York Law Jour.
            /Law.com (July 31, 2018)

    8       Linda Fairstein, It is a season to be fearful, DAILY NEWS (Apr. 19, 1994)

    9       Linda Fairstein, Sexual Violence: Our War Against Rape (New York: Wm.
            Morrow & Co. 1993) (Compl. ¶ 35) (excerpts)



         STATEMENTS BY PLAINTIFF IN PUBLICATIONS AND BROADCASTS

 Exhibit    Document
 No.

    10      “In July, Ms. Fairstein wrote an op-ed in the New York Law Journal defending the
            prosecution. ‘The confessions were not coerced,’ she wrote.” Sean Piccoli and
            Michael Gold, After Furor, Literary Group Withdraws Honor for ‘Central Park
            Five’ Prosecutor, N.Y. TIMES (Nov. 28. 2018) (Compl., fn. 109)

    11      “I think that these men were participants in the attack on the jogger as charged.”
            “Linda Fairstein discusses her book and the New York Jogger muggings,” Imus in
            the Morning, June 20, 2014,
            https://video.foxbusiness.com/v/3633082806001/#sp=show-clips

    12      “‘I was there to be the eight-hundred-pound gorilla, to help Elizabeth and the cops
            get the resources they needed’.…’I think Reyes ran with that pack of kids. He
            stayed longer when the others moved on. He completed the assault. I don't think
            there is a question in the minds of anyone present during the interrogation process
            that these five men were participants, not only in the other attacks that night but in
            the attack on the jogger.’” Jeffrey Toobin, A Prosecutor Speaks Up, THE NEW
            YORKER (Nov. 25, 2002).




                                                 2
Case 2:20-cv-00180-JLB-MRM Document 29 Filed 05/18/20 Page 3 of 4 PageID 332




 Exhibit   Document
 No.

    13     “Linda Fairstein, the chief of the Sex Crimes Unit -- who oversaw the prosecution
           when she was a member of the district attorney's office -- continue[s] to hold that
           the teenagers managed to have some contact with the jogger, and perhaps ran the
           jogger off the path, starting the assault that Mr. Reyes finished.” Jim Dwyer and
           Kevin Flynn, New Light on Jogger's Rape Calls Evidence Into Question, N.Y.
           TIMES (Dec. 1, 2002)

    14     “A key prosecutor in the infamous 1989 attack on a Central Park jogger says she
           has no regrets about the investigation that led to the convictions of the five youths.
           ‘I don’t think there’s a question in the minds of anyone present during the
           interrogation process that these five men were participants’ in the rape and beating,
           former Manhattan prosecutor Linda Fairstein said.” Key prosecutor: No regrets in
           Central Park attack convictions, ASSOCIATED PRESS (Nov. 24, 2002)

    15     “Asked if she still believes the five participated in the attack on the jogger,
           Fairstein replied ‘Absolutely.’ . . . They were part of ‘the pack that saw the jogger,
           attacked her with a pipe and began to physically assault her as well as sexually
           assault her,’ . . . Fairstein, who also has penned five crime novels, said she still
           counts the jogger case as one of the high points of her distinguished career.” Dave
           Goldiner, 5 ‘Absolutely’ Guilty: Prosecutor has no regrets in jogger rape
           convictions, DAILY NEWS (Nov. 25, 2002).



               OTHER PUBLICATIONS ABOUT PLAINTIFF AND THE
                       CENTRAL PARK JOGGER CASE

 Exhibit   Document
 No.

    16     Benjamin Smith, The Practitioner, LEGAL AFFAIRS (Sept.-Oct. 2003),
           https://www.legalaffairs.org/issues/September-October-
           2003/feature_smith_sepoct03.msp

    17     Rivka Gewirtz Little, Ash-Blond Ambition, VILLAGE VOICE (Nov. 19, 2002),
           https://www.villagevoice.com/2002/11/19/ash-blond-ambition/2/

    18     Katherine Bouton, Linda Fairstein Vs. Rape, N.Y. TIMES (Feb. 25, 1990)



                                                3
Case 2:20-cv-00180-JLB-MRM Document 29 Filed 05/18/20 Page 4 of 4 PageID 333




 Exhibit   Document
 No.

    19     Timothy Sullivan, Unequal Verdicts: The Central Park Jogger Trials (New York:
           Am. Lawyer Books 1992) (excerpts)

    20     Statements of Mayor de Blasio and Zachary W. Carter (Corporation counsel) on
           Central Park Five Settlement (Sept. 5, 2014).

    21     Collecting contemporaneous news articles re jogger case DNA testing and evidence
           at trial

    22     Emily Sachar, Mother’s Outburst at Jogger Trial: Proclaims son’s innocence on
           final day of testimony, NEWSDAY (Aug. 7, 1990)




                                             4
